Citation Nr: 9925106	
Decision Date: 09/01/99    Archive Date: 09/13/99

DOCKET NO.  97-14 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
knees.

2.  Entitlement to specially adapted housing or a special 
home adaptation grant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1976 to October 
1978.

This case comes to the Board of Veterans' Appeals (Board) 
from an April 1996 RO decision which, in pertinent part, 
denied service connection for arthritis of the knees and 
denied entitlement to specially adapted housing or a special 
home adaptation grant.  The veteran appealed both 
determinations.  A hearing before an RO hearing officer was 
initially requested, but the veteran withdrew her hearing 
request by a statement dated in February 1997.  A personal 
hearing was held before a member of the Board in March 1999.  

The veteran submitted a claim for service connection for 
arthritis of multiple joints, including the spine.  Although 
the RO issued a supplemental statement of the case which 
related to service connection for arthritis of the spine (and 
knees) in April 1998, and the issue of service connection for 
arthritis of the spine was addressed at her Board hearing, 
the Board notes that the RO has not entered a rating decision 
on the issue of entitlement to service connection for 
arthritis of the spine.  This issue is thus not on appeal at 
this time, and the issue is referred to the RO for 
adjudication.

In an August 1995 decision, the RO denied entitlement to 
financial assistance in purchasing an automobile or other 
conveyance and entitlement to adaptive equipment for an 
automobile.  The veteran filed a notice of disagreement with 
this decision in October 1995; the RO confirmed its decision 
in April 1996; and a statement of the case on this matter was 
issued in May 1996.  However, the veteran did not perfect an 
appeal of the automobile issue by filing a timely substantive 
appeal.  A new claim for automobile benefits was filed in 
November 1996; such was denied by the RO in December 1996 
decision; and that determination was not appealed by the 
veteran.  Hence, a claim for automobile benefits is not 
before the Board at this time.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 20.200, 20.302 (1998).

In a March 1998 decision, the RO granted entitlement to 
special monthly compensation based on the need for regular 
aid and attendance, and granted secondary service connection 
for depression.  These matters are not on appeal.

In an April 1998 decision, the RO denied secondary service 
connection for a heart condition and for visual impairment.  
In March 1999, the veteran submitted a notice of disagreement 
with respect to these issues.  The RO should promulgate a 
statement of the case regarding these issues, and provide the 
veteran and her representative with an opportunity to perfect 
an appeal of such issues by filing a timely substantive 
appeal.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 19.26, 
19.29, 19.30 (1998).

Thus the only issues now before the Board are those listed on 
the first page of the present Board decision.


FINDINGS OF FACT

1.  The veteran's arthritis of the knees, which developed 
years after service, was not caused by any incident of 
service, and it was not caused or permanently worsened by her 
service-connected sarcoidosis.

2.  The veteran is service-connected for sarcoidosis, rated 
permanently and totally disabling, and for depression, rated 
30 percent.  She claims eligibility for specially adapted 
housing or a special home adaptation grant.

3.  Impairment from the service-connected sarcoidosis has 
resulted in functional loss of use of the lower extremities, 
such as to preclude locomotion without the aid of crutches or 
a wheelchair.






CONCLUSIONS OF LAW

1.  Arthritis of the knees was not incurred in or aggravated 
by service and is not proximately due to or the result of 
service-connected sarcoidosis.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 1137 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (1998).

2.  The criteria for eligibility for specially adapted 
housing have been met.  38 U.S.C.A. § 2101 (West 1991); 38 
C.F.R. § 3.809 (1998).

3.  The criteria for eligibility for a special home 
adaptation grant have not been met.  38 U.S.C.A. § 2101; 
38 C.F.R. § 3.809a. (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's established service-connected disabilities 
include sarcoidosis, permanently rated 100 percent, and major 
depression, rated 30 percent.  She also receives special 
monthly compensation due to the need for aid and attendance.

The veteran served on active duty from May 1976 to October 
1978.  A review of her service medical records shows that on 
medical examination performed in February 1975, her lower 
extremities and musculoskeletal system were listed as normal.  
On medical examination performed for enlistment purposes in 
April 1976, her lower extremities and musculoskeletal system 
were listed as normal.  In a report of medical history 
completed in October 1978, the veteran reported a history of 
swollen or painful joints; the reviewing examiner noted that 
she had no recent swollen joints.  On medical examination 
performed at the expiration of the veteran's term of service 
in October 1978, the veteran's lower extremities and 
musculoskeletal system were clinically normal.  Service 
medical records are negative for a chronic bilateral knee 
disability, including arthritis.

Post-service medical records are negative for arthritis of 
the knees until 1992.  An August 1992 VA consultation request 
shows that the veteran reported that she fell in 1984 and 
subsequently had fluid withdrawn from her right knee.  The 
provisional diagnosis was degenerative joint disease of the 
right knee.  On consultation, the veteran reported that her 
knee had been fine until she fell again in July 1992.  The 
examiner noted that an X-ray study showed minimal 
degenerative joint disease of the right knee.  The diagnostic 
assessment was a subacute ligamentous sprain of the right 
knee.  A September 1993 discharge summary shows that the 
veteran was treated for sarcoidosis; on admission, the 
examiner noted that the veteran had osteoarthritis of the 
right knee.

By a letter dated in June 1994, a VA doctor indicated that 
the veteran had seizures, pulmonary sarcoidosis, and sleep 
apnea, and that such conditions combined to severely limit 
her activities, and markedly decrease her quality of life.  
He said he first saw the veteran in October 1992, at which 
time she presented with generalized weakness and dyspnea, 
limiting her exercise tolerance to walking about one block on 
level ground.  He essentially reiterated his statements in a 
June 1995 letter, and indicated that the veteran's disease 
was now sufficiently severe in that she was confined to a 
motorized wheelchair most of the time. He stated that the 
veteran's breathing difficulties were exacerbated by hot 
weather, and her mobility was accordingly limited in hot 
weather.

At an August 1994 VA examination, the veteran reported that 
she had difficulty getting around due to dyspnea if she 
walked more than 1/2 block, and said this was aggravated by 
degenerative joint disease of the knees and a need for a 
crutch.  She anticipated the need for a motorized wheelchair 
due to her bad knees and dyspnea on walking short distances.  
On examination, the veteran was short of breath as she walked 
with a Canadian crutch, and had bilateral deformed knees, 
with fluid in the left knee.

In a June 1995 letter, a VA doctor noted that the veteran's 
sarcoidosis was now so severe that she was "confined to a 
motorized wheelchair most of the time."

By a letter dated in August 1995, the chief of the pulmonary 
department of the VA medical center (VAMC) in Hampton, 
Virginia, indicated that the veteran had severe sarcoidosis 
which rendered her unable to ambulate because of severe 
shortness of breath with the slightest exertion.  He stated, 
"This has caused her to lose the use of her limbs and has 
required constant motorized wheelchair scooter utilization to 
accommodate the activities of daily living."

By a letter dated in October 1995, the veteran asserted that 
she had arthritic pain and had lost the use of her right leg.

By a letter dated in October 1995, the veteran asserted that 
she had rheumatoid arthritis, and said she was treated for 
such during service.  She also asserted that her lung 
disorder caused an auto-immune disorder, which caused her 
current rheumatoid arthritis.  She said she wore braces on 
both legs, and was unable to ambulate due to her arthritis 
problems.  She said it was as if her right leg was not 
present at all.

At a November 1995 VA examination, the veteran reported that 
she injured her right knee during service in 1977, when she 
fell off a truck, and again in 1986, after a seizure.  She 
reported that her left knee began to be painful about 6 years 
previously.  She complained of painful swollen right and left 
knees.  An X-ray study of the right knee showed no 
significant process or effusion; the examiner noted that a 
tiny degenerative spur might be present.  An X-ray study of 
the left knee showed a small cyst-like process in the medial 
margin of the medial tibial plateau, which was nonreactive 
and was not thought to represent a sarcoid process.  The 
pertinent diagnosis was knee pain with no evidence of 
arthritis.

At a November 1995 VA pulmonary examination, the examiner 
concluded that the veteran's sarcoidosis was pulmonary, not 
systemic.

By a letter dated in December 1995, the veteran stated that 
she was unable to walk over 200 yards without using her 
breathalyzers, and at times she had to use her motorized 
scooter for the slightest mobility.

VA medical records dated from January 1996 to March 1997 
reflect treatment for multiple medical conditions, including 
seizure disorder, degenerative joint disease of the hands and 
knees, fibromyalgia and pulmonary sarcoidosis.  A March 1996 
treatment note shows that the veteran had multiple systems 
which seemed involved with sarcoid.  A bone scan of the knees 
was performed in March 1996, and the results were compatible 
with degenerative joint disease.  An April 1996 discharge 
summary shows that the veteran was treated for complaints of 
chest pain.  On admission, the examiner noted that the 
veteran's past medical history included "sarcoidosis, 
seizure disorder, arthritis (probably related to sarcoid), 
depression, hypertension, and sleep apnea."  In an undated 
note, an examiner stated that the veteran had "at least 
osteoarthritis of both knees, with intense intermittent 
inflammation, which coupled with poor aerobic tolerance from 
sarcoid lung disease, leaves her essentially with loss of use 
of leg function."

At a June 1996 VA examination for housebound status or need 
for regular aid and attendance, the veteran complained of 
widespread pain, especially from inflammatory osteoarthritis 
of both knees, and a limited pulmonary reserve secondary to 
sarcoidosis.  On examination, there was limited ambulation 
due to knee pain and respiratory insufficiency.  Her knees 
were warm, painful, and swollen and she had limited weight 
bearing and ambulation secondary to impairment of balance and 
pain.  The examiner stated that the veteran had essentially 
lost useful ambulation due to severe osteoarthritis of the 
knees, and that she had painful hands, which limited her 
capacity for self care.  He noted that Canadian crutches and 
a scooter were required, and that the veteran became dizzy 
with prolonged standing and personal care.  He said the 
veteran was able to walk without the assistance of another 
person for less than one block.  The diagnoses were 
sarcoidosis with restrictive lung disease, osteoarthritis of 
both knees, and fibromyalgia.  The doctor related that the 
veteran required daily personal health care services of a 
skilled provider without which she would require 
hospitalization, nursing home, or other institutional care.

By a letter dated in July 1996, the veteran's daughter 
asserted that the veteran's bilateral knee condition was not 
merely arthritis but was actually fibromyalgia syndrome, and 
that such had been diagnosed by a VA doctor.  She asserted 
that the veteran's service-connected sarcoidosis caused her 
muscular and joint problems.  She submitted a photocopy of a 
pamphlet relating to fibromyalgia syndrome.

By a statement dated in August 1996, the veteran essentially 
reiterated her daughter's assertions.  She said her 
respiratory condition, sleep apnea, and arthritis prevented 
her from performing simple chores. 

At a December 1996 VA examination for housebound status or 
need for regular aid and attendance, the veteran reported 
that she was short of breath at rest, and complained of easy 
fatigability with minimal exertion. The examiner indicated 
that the veteran's walking ability was severely limited due 
to arthritis of both knees and due to pulmonary sarcoidosis.  
He stated that the veteran had to use a scooter for 
ambulation, and she had very minimal walking ability inside 
the house using a forearm crutch.  He indicated that she 
could walk without the assistance of another person only in 
her home, for a short distance.  The diagnoses were pulmonary 
sarcoidosis, sleep apnea, seizure disorder, angina, and 
degenerative joint disease of the hands, knees and cervical 
spine.  The doctor related that the veteran required daily 
personal health care services of a skilled provider without 
which she would require hospitalization, nursing home, or 
other institutional care.

By a statement dated in February 1997, the veteran asserted 
that VA doctors told her that her arthritis of multiple 
joints was secondary to service-connected sarcoidosis.  The 
veteran's daughter reiterated this assertion in a February 
1997 statement.

By a statement dated in April 1997, the veteran reiterated 
many of her assertions.

At a May 1997 VA orthopedic examination, range of motion of 
the knees was as follows:  0 to 30 in the right knee, and 0 
to 95 in the left knee.  An X-ray study of the knees 
indicated minor degenerative changes.  The examiner opined 
that clinical findings were not consistent with inflammatory 
joint disease.  The diagnoses, in pertinent part, were 
pulmonary sarcoid, minor degenerative joint disease of the 
knees, with no definite soft tissue abnormalities, and 
fibromyalgia.

At a May 1997 VA examination for housebound status or need 
for regular aid and attendance, the examiner noted that the 
veteran complained of severe pain on movement, but seemed to 
get around pretty well.  Examination of the lower extremities 
showed no muscle atrophy.  The veteran said she used her 
crutch because she suddenly fell.  The veteran walked from 
the waiting room to the emergency room without apparent 
difficulty although she was very depressed in appearance.  
The pertinent diagnoses were depression, fibromyalgia, 
degenerative joint disease of the knees as shown by an X-ray 
study, sarcoid of the lung without laboratory studies to 
suggest systemic involvement.  The examiner indicated that 
the veteran had a locomotion disorder which was not well 
defined, and might be due to depression, fibromyalgia, or 
degenerative joint disease.  In a September 1997 addendum, 
the examiner stated that the veteran's arthritis of the knees 
was "osteoarthritis, not sarcoid."  It was noted that 
housebound status and a need for aid and attendance were the 
result of depression, hysteria, fibromyalgia, osteoarthritis 
of the knees and cervical spine, and pulmonary sarcoidosis 
and dyspnea, and the first two of these ailments were the 
primary cause.

In a January 1998 memorandum, a VA doctor indicated that the 
veteran had pulmonary sarcoidosis, seizure disorder, and 
worsening exercise tolerance due to concomitant fibromyalgia.  
He stated that the veteran's osteoarthritis of the knees 
limited her walking to a few feet, and her 
"shortwindedness" and muscle fatigue prevented her from 
self-bathing or self-dressing.

In an April 1998 memorandum, a VA doctor indicated that the 
veteran had systemic sarcoidosis associated with pulmonary 
disease, diffuse lymphadenopathy, seizure disorder, and skin 
disease.  He added that the veteran had very limited exercise 
tolerance due to lung disease and osteoarthritis of the 
knees.  He stated that the veteran was likely to remain 
motorized-wheelchair dependent for the foreseeable future.

At a March 1999 Board hearing, the veteran and her daughter 
reiterated many of their assertions.  The veteran testified 
that doctors told her that her arthritis was probably related 
to her sarcoidosis, but that there had not been a final 
opinion linking the two.  She also noted that she was a 
licensed practical nurse (LPN).  She stated that she had been 
falling down more frequently, and that her legs gave way when 
she stood up.  She said she was basically confined to a 
wheelchair.  She said she could walk but was only able to 
walk from one chair to the next, while holding on.  She 
estimated that she could only walk a couple of feet, with 
assistance.  She said she had tremendous pain in her legs.  
She said she was only able to flex her knees about 20 
degrees, was unable to transfer herself from her scooter to 
the commode, and was unable to climb or descend stairs.  She 
testified that her sarcoidosis caused her to have no 
functional use of her lower extremities.  The veteran's 
daughter testified that her mother had been living with her 
since the previous November, and that she had cared for her 
mother prior to that time when she lived in her own home 
which was across the street.  She stated that the veteran 
could not walk on her own.  The veteran's representative 
requested that the veteran's claim for service connection for 
arthritis be referred for a specialist's medical opinion.

II.  Analysis

A.  Service Connection for Arthritis of the Knees

The veteran claims service connection for arthritis of the 
knees which she asserts was either incurred during military 
service or as a result of service-connected sarcoidosis.  Her 
claim is well grounded, meaning plausible.  The file shows 
that the RO has properly developed the evidence, and there is 
no further VA duty to assist the veteran with her claim.  
38 U.S.C.A. § 5107(a).  The veteran's representative requests 
that the Board obtain an independent medical opinion on the 
question of whether the veteran's arthritis of the knees is 
related to sarcoidosis; however, such an opinion is not 
warranted, as the case does not involve questions of medical 
complexity or controversy.  38 C.F.R. § 20.901(d).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.   Service incurrence 
will be presumed for certain chronic diseases, including 
arthritis, if manifest to a compensable degree within the 
year after active service.  38 U.S.C.A. §§  1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  Secondary service 
connection may be granted for a disability which is 
proximately due to or the result of an established service-
connected disorder.  38 C.F.R. § 3.310.  Secondary service 
connection includes instances in which there is additional 
disability of a non-service-connected condition due to 
aggravation by an established service-connected disorder.  
Allen v. Brown, 7 Vet. App. 439 (1995).

The service medical records from the veteran's 1976-1978 
period of service are negative for a diagnosis of arthritis 
of the knees. The first post-service medical evidence of 
arthritis of the right knee is dated in August 1992, when the 
veteran was diagnosed with degenerative joint disease 
(osteoarthritis) of the right knee.  Subsequent VA medical 
records reflect diagnoses of osteoarthritis of both knees, 
confirmed by X-ray studies.

A bone scan of the knees was performed in March 1996, and the 
results were compatible with degenerative joint disease.  An 
April 1996 discharge summary shows that the veteran was 
treated for complaints of chest pain.  On admission, the 
examiner noted that the veteran's past medical history 
included a variety of conditions, including "arthritis 
(probably related to sarcoid)." 

At a May 1997 VA orthopedic examination, an X-ray study of 
the knees indicated minor degenerative changes.  The examiner 
opined that clinical findings were not consistent with 
inflammatory joint disease.  The diagnoses, in pertinent 
part, were pulmonary sarcoid, minor degenerative joint 
disease of the knees, with no definite soft tissue 
abnormalities, and fibromyalgia.  In September 1997, a VA 
examiner opined that the veteran's arthritis of the knees was 
"osteoarthritis, not sarcoid."

There is no medical evidence that arthritis of the knees was 
present during the veteran's 1976-1978 active duty, within 
the presumptive year after service, or for more than a decade 
later.  There is no medical evidence that arthritis of the 
knees is otherwise linked to service.  One medical record 
indicates that the veteran's past medical history included 
arthritis which was probably related to sarcoid, but the 
Board finds that this medical record is outweighed by 
multiple other medical records including X-ray studies, a 
bone scan, and a VA examination, which all diagnosed the 
current arthritis of the knees as osteoarthritis, and found 
that it was not related to the service-connected sarcoidosis.  

The statements by the veteran (including her lay history 
which is merely transcribed in some medical records), her 
daughter, and her representative, to the effect that service-
connected sarcoidosis caused arthritis of the knees, are not 
competent medical evidence on questions of diagnosis and 
etiology.  LeShore v. Brown, 8 Vet. App. 406 (1995); 
Grottveit v. Brown, 5 Vet. App. 91 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). 

The weight of the evidence establishes that arthritis of the 
knees was not incurred in or aggravated by service, and is 
not proximately due to or the result of a service-connected 
disability; neither direct nor secondary service connection 
is in order.  The Board finds that the evidence is not 
approximately balanced; rather, the preponderance of the 
evidence is against the claim. Thus, the reasonable doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  For the foregoing reasons, 
the claim for service connection for arthritis of the knees 
is denied.

B.  Entitlement to Specially Adapted Housing or a Special 
Home Adaptation Grant

	1.   Specially Adapted Housing

The veteran claims entitlement to specially adapted housing 
or a special home adaptation grant.  Her claim is well 
grounded, meaning plausible.  The file shows that the RO has 
properly developed the evidence, and there is no further VA 
duty to assist the veteran with her claim.  38 U.S.C.A. 
§ 5107(a).

For a certificate of eligibility for specially adapted 
housing, the veteran must have a permanent and total service-
connected disability due to:  (1) the loss, or loss of use, 
of both lower extremities, such as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair; 
or (2) blindness in both eyes, having only light perception, 
plus the anatomical loss or loss of use of one lower 
extremity; or (3) the loss or loss of use of one lower 
extremity, together with residuals of organic disease or 
injury which so affect the functions of balance or propulsion 
as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair; or (4) the loss or loss of 
use of one lower extremity together with the loss or loss of 
use of one upper extremity which so affect the functions of 
balance of propulsion as to preclude locomotion without the 
aid or braces, crutches, canes, or a wheelchair.  38 U.S.C.A. 
§ 2101(a); 38 C.F.R. § 3.809.  The term "preclude 
locomotion" in the regulation means there is a necessity for 
regular and constant use of a wheelchair, braces, crutches, 
or canes as a normal mode of locomotion, even though 
occasional locomotion by other methods may be possible.  38 
C.F.R. § 3.809(d).

Given the facts in the veteran's case, the question is 
whether she meets the above eligibility requirement of loss 
of use of both lower extremities due to her service-connected 
sarcoidosis which is rated permanently and totally disabling.  
For purposes of specially adapted housing eligibility, the 
term "loss of use" of the lower extremities includes 
functional (not just organic) loss of use; the "loss of 
use" definition for this benefit is not identical with that 
for special monthly compensation but, rather, includes 
instances in which a permanent and total service-connected 
disability precludes locomotion without the aid of braces, 
crutches, canes, or a wheelchair.  VA Administrator's 
Decision No. 994 (June 10, 1974); VA Manual M21-1, Part VI, 
paragraph 8.11 (1996).

Actual orthopedic involvement in the lower extremities, 
associated with the service-connected sarcoidosis, is not 
shown.  The veteran's sarcoidosis affects pulmonary function, 
and the associated breathing difficulty limits her ability to 
ambulate.  A number of medical records are to the effect that 
shortness of breath from sarcoidosis is so severe that she 
must regularly use a motorized wheelchair/scooter or crutches 
for locomotion.  While the veteran may be able to ambulate 
short distances without such aids, it is evident that there 
is functional loss of use of the lower extremities as to 
"preclude locomotion" (as defined in the regulation).

The Board notes that a number of other medical records 
suggest that the functional loss of use of the lower 
extremities, and associated need for a wheelchair and other 
aids for locomotion, is partly or primarily due to ailments 
other than sarcoidosis.  However, the evidence is about 
equally divided on this point, and thus the veteran is to be 
given the benefit of the doubt.  38 U.S.C.A. § 5107(b).  The 
Board finds that service-connected sarcoidosis, which is 
rated permanently and totally disabling, has resulted in 
functional loss of use of the lower extremities, and 
therefore the veteran is eligible for specially adapted 
housing. 
	



2.  Special Home Adaptation Grant

In order for a veteran to receive a certificate of 
eligibility for assistance in acquiring special home 
adaptations, she must not be entitled to a certificate of 
eligibility for specially adapted housing; and, further, she 
must be entitled to compensation for permanent and total 
service-connected disability which (1) is due to blindness in 
both eyes with 5/200 visual acuity or less, or (2) includes 
the anatomical loss or loss of use of both hands. 38 U.S.C.A. 
§ 2101(b); 38 C.F.R. § 3.809a.  As the Board has found that 
the veteran is eligible for specially adapted housing, such 
precludes eligibility for a special home adaptation grant.


ORDER

Service connection for arthritis of the knees is denied.

Entitlement to a certificate of eligibility for specially 
adapted housing is granted.

Entitlement to a special home adaptation grant is denied.


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals



 

